DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/5/21 is acknowledged.


Drawings
The drawings are objected to because they fail to distinctly point out which of the features are being referenced in the claims, including: first conductive via, second conductive via, first terminal surface and second terminal surface.  None of these features are given an identifier in the specification for reference in the drawings, only generic vias and conductors.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a first conductive via having a lateral dimension that decreases along a first direction, and a second conductive via having a lateral dimension that decreases along a second dimension, the first direction opposite to the second direction, does not reasonably provide enablement for where the first conductive via and the second conductive via are stacked on each other in a stacking direction.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  Specifically, see paragraph [0036] and Figure 1F show that the vias are not stacked on each other, but do appear together in the redistribution structure.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al US 2019/0122977.

Pertaining to claim 1, Park teaches the semiconductor package, comprising: 
a semiconductor die 121; 
an encapsulant 130 laterally encapsulating the semiconductor die; and 
a redistribution structure 145 disposed on the encapsulant and electrically connected with the semiconductor die, wherein the redistribution structure comprises a first conductive via, a first conductive wiring layer and a second conductive via stacked along a stacking direction See Figure 13, 
the first conductive via has a first terminal surface contacting the first conductive wiring layer,
the second conductive via has a second terminal surface contacting the first conductive wiring layer, 
an area of a first cross section of the first conductive via is greater than an area of the first terminal surface of the first conductive via, and 
an area of a second cross section of the second conductive via is greater than an area of the second terminal surface of the second conductive via.  See Figure 13 marked up below.  The specification provides no explanation as to what these specific (first and second) features actually pertain to in the drawings.  Broadly speaking it is interpreted as follows:  
terminal surface (the tapered narrow part)
cross section (the wider flat part)
via = terminal surface + cross section
wiring layer = the layer the vias are incorporated in whole or in part

    PNG
    media_image1.png
    516
    883
    media_image1.png
    Greyscale


Pertaining to claim 2, Park teaches the semiconductor package according to claim 1, wherein the redistribution structure further comprises a first dielectric layer 141a, a second dielectric layer 141b, a second conductive wiring layer and a third conductive wiring layer, the first dielectric layer wraps around the first conductive via and the first conductive wiring layer, the second dielectric layer wraps around the second conductive via, the second conductive wiring layer is disposed on a first surface of the first dielectric layer, and the third conductive wiring layer is disposed on a second surface of the second dielectric layer. See Figure 13

    PNG
    media_image2.png
    516
    883
    media_image2.png
    Greyscale


Pertaining to claim 3, Park teaches the semiconductor package according to claim 2, wherein the first cross section of the first conductive via is coplanar with the first surface of the first dielectric layer, and the second cross section of the second conductive via is coplanar with the second surface of the second dielectric layer. See Figure 13

Pertaining to claim 4, Park teaches the semiconductor package according to claim 1, wherein the redistribution structure comprises a first portion and a second portion stacked on the first portion, the first portion of the redistribution structure comprises the first conductive via, and the second portion of the redistribution structure comprises the second conductive via. “portion” is arbitrary.  In the broadest reasonable interpretation, a first and second portions can be construed simply as the first and second wiring layers that are stacked on each other.  See Figure 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Choi et al US 2013/0001797.


Pertaining to claim 5, park teaches conductive connectors 113a/b laterally encapsulated 130 and electrically connected with the redistribution structure See Figure 12, wherein the die is surrounded by conductive connectors See Figure 12.  Park is silent with respect to the die being connected to the redistribution structure through bump joints, instead teaching contact vias.  However, replacing contact vias with a bump joint is common knowledge to one of ordinary skill in the art at the time the invention was filed.  Choi teaches attaching a die 104 to a RDL 202 using bumps 108.  It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Park and Choi to enable the connecting/bonding step of Park to be performed according to the teachings of Choi (bump joint) because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of performing the disclosed connecting step of Park and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.

See Figure 12B (marked up below)

    PNG
    media_image3.png
    554
    792
    media_image3.png
    Greyscale

Claim(s) 7, 8, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al US 2020/0020638.

Pertaining to claim 7, Heo teaches a semiconductor package, comprising: 
a semiconductor die 152; 
an encapsulant 160 laterally encapsulating the semiconductor die; and 
a first redistribution structure 10B stacked on the encapsulant along a stacking direction and electrically connected with the semiconductor die, wherein the first redistribution structure comprises a first conductive via and a second conductive via stacked on the first conductive via along the stacking direction, a lateral dimension of the first conductive via decreases along a first direction, a lateral dimensions of the second conductive via decreases along a second direction, the first direction is opposite to the second direction, and the first direction and the second direction are parallel to the stacking direction. See Figure 15

    PNG
    media_image4.png
    617
    833
    media_image4.png
    Greyscale

Pertaining to claim 8, Heo teaches 4 wiring layers stacked in a stacking direction as shown in Figure 15. 

Pertaining to claim 12, see Figure 15, Heo teaches a first and second portion, wherein the first portion comprises the 1st via and the second portion comprises the second via

Pertaining to claim 13, see Figure 15 element 163, a conductive connector laterally encapsulated by the encapsulant 160.

Pertaining to claim 14, see Figure 15 element 195, a conductive terminal electrically connected to the conductive connectors and located opposite side of the conductive connector from the redistribution structure.  

Pertaining to claim 15, see Figure 15, Heo teaches a second redistribution structure 10A.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        3/7/22